

115 HR 6027 IH: Family Member Access to Burn Pit Registry Act
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6027IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Castro of Texas (for himself, Mr. Ruiz, Mr. Pearce, Ms. Gabbard, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide a process by which a family member of a
			 deceased individual who is eligible for the Department of Veterans Affairs
			 burn pit registry may register for such registry on behalf of the deceased
			 individual.
	
 1.Short titleThis Act may be cited as the Family Member Access to Burn Pit Registry Act. 2.Authority for family members to register for Department of Veterans Affairs burn pit registry on behalf of deceased eligible individualsSection 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection (c):
				
 (c)Registration on behalf of deceased individualsIn the case of a deceased eligible individual, the Secretary shall provide a process by which an immediate family member of the individual may register for the burn pit registry under this section on behalf of the deceased eligible individual..
			